t c memo united_states tax_court frank chen petitioner v commissioner of internal revenue respondent docket no filed date during p incurred a net_loss of dollar_figure in connection with transactions involving the purchase or sale of securities most of which p held for less than month approximately percent of those transactions occurred during february march and date with no transactions occurring in of the other months attached to p’s petition was a purported retroactive election under sec_475 i r c of mark-to-market accounting available to traders in securities to be effective as of date p claims that pursuant to that election he is entitled to treat the loss arising out of his trading activities as a fully deductible ordinary_loss incurred_in_a_trade_or_business under sec_165 sec_1 held during p was not a trader in securities eligible to make a mark-to-market_election under sec_475 sec_2 held further p is entitled to deduct his net_loss from purchases and sales of securities to the extent of dollar_figure sec_165 sec_1211 i r c frank chen pro_se paul t butler and lindsey d stellwagen for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency mailed to petitioner on date1 the notice respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax totaling dollar_figure on brief respondent concedes the additions to tax as_a_result_of_an_agreement between the parties the only issue remaining for decision is whether petitioner’s net_loss of dollar_figure from the purchase and sale of securities during is for that year deductible in full or pursuant to a limitation applicable to capital losses only to the extent of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule because of administrative error the notice_of_deficiency was dated date we assume from the stipulation of the parties that the net_loss of dollar_figure was realized upon actual sales of the securities in question references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner resided in shanghai china petitioner’s purchases and sales of securities during petitioner maintained two brokerage accounts for conducting securities transactions one with charles schwab co inc and one with datek online brokerage services which subsequently merged with ameritrade during through those two accounts petitioner initiated transactions involving the purchase or sale of securities including short_sales broken down by month as follows month number of trades january february march april may july petitioner held most of those securities for less than a month and petitioner’s short_sales were generally covered by the purchase of securities within a month to assist him in deciding which securities to invest or trade in petitioner used software that enabled him to receive up-to-date information such as level ii nasdaq quotations and dow jones real time data for all of petitioner resided in san jose california and was employed full time by mediaq inc as a computer chip engineer he received wages of dollar_figure from his employer in petitioner’s purported election under sec_475 petitioner did not timely file a federal_income_tax return for after receipt of the notice petitioner timely filed an imperfect petition3 on date which was later perfected by the filing of an amended petition on date attached to the amended petition is a copy of a form_1040 u s individual_income_tax_return for together with various documents attached to that return including copies of a purported retroactive election under sec_475 dated date to be effective date of the mark-to-market method_of_accounting for traders in securities the election and a purported cover letter conveying the election to the irs and describing the election as an application_for making election under sec_475 in the election itself under the petition was signed by a representative of petitioner’s who was not admitted to practice before this court the heading ruling requested petitioner requests service authority to implement mark-to-market accounting methods sic to date and he affirmatively states that he became a daily trader effective as of that date opinion i background effect of trader status and a mark-to-market_election under sec_475 assuming that during petitioner was engaged in a trade_or_business sometimes without distinction business as a trader in securities he would have been eligible to elect to recognize gain_or_loss on any security held in connection with such trade_or_business at the close of any taxable_year as if such security were sold at its fair_market_value at yearend sec_475 in general any gains or losses with respect to such securities whether deemed sold at yearend under the mark-to-market method_of_accounting or actually sold during the taxable_year shall be treated as ordinary_income or loss sec_475 f d if during petitioner was in business as a trader in securities and he made a mark-to-market_election under sec_475 with respect to sales of securities held in connection with that business petitioner’s net_loss from that business would be an ordinary_loss deductible in full under sec_165 conversely if petitioner is considered an investor in securities during or assuming trader status he failed to make an effective mark-to-market_election for that year under sec_475 his net_loss from purchases and sales of securities would be a capital_loss deductible only to the extent of dollar_figure see sec_165 sec_1211 ii arguments of the parties a petitioner’s argument petitioner argues that by virtue of the volume and short- term nature of his securities trades during the time devoted daily to his trading activities and his substantial investment in software used to provide information regarding up- to-the-minute market conditions he qualified as a trader in securities for purposes of sec_475 petitioner further argues that because he was in fact a trader as of date and was unaware of the requirement to timely elect mark-to-market accounting under sec_475 in order to treat his trading losses as fully deductible ordinary losses under sec_165 he should be permitted to make an untimely retroactive election under that section we interpret petitioner’s request to implement mark-to-market accounting and his defense of his right to do so untimely as in substance an argument that we must find that the election of mark-to- market accounting attached to petitioner’s return was an informal the term trader in securities is not further defined in sec_475 or in the regulations interpreting that section request pursuant to sec_301_9100-3 proced admin regs for an extension of time to make the election and respondent improperly denied that request b respondent’s argument respondent argues that petitioner’s brief foray into high- volume short-term securities trading during was of insufficient duration to enable him to qualify as a trader in securities for purposes of sec_475 respondent further argues that even if petitioner qualified as a trader in securities as of date he failed to make an effective mark-to-market_election under sec_475 and revproc_99_17 1999_1_cb_503 pursuant to which an election effective for taxable years beginning on or after date should have been filed not later than the due_date without regard to extensions of the original return for the taxable_year immediately preceding the election_year or in this case by date the due_date of petitioner’s return see revproc_99_17 c b pincite lastly respondent argues that petitioner never made a request for an extension of time to make the sec_475 election iii petitioner’s status as a trader in securities a applicable principles of law in general for federal tax purposes a person who purchases and sells securities falls into one of three distinct categories dealer trader or investor see 89_tc_445 both traders and dealers are engaged in the trade_or_business of buying and selling securities only the dealer’s business however involves sales to customers in the ordinary course of that business consequently only the dealer’s securities fall within the exception to capital_asset status that is provided for property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_1221 thus traders occupy an unusual position with respect to the tax laws traders may engage in a trade_or_business which produces capital_gains_and_losses rather than ordinary_income and losses king v commissioner supra pincite in order to qualify as a trader as opposed to an investor petitioner’s purchases and sales of securities during must have constituted a trade_or_business in determining whether a taxpayer who manages his own investments is a trader and thus engaged in a trade_or_business relevant considerations are the taxpayer’s investment intent the nature of the income to be derived from the activity and the frequency extent and regularity of the taxpayer’s securities transactions 721_f2d_810 fed cir in general investors purchase and hold securities for capital appreciation and income whereas traders buy and sell with reasonable frequency in an endeavor to catch the swings in the daily market movements and profit thereby on a short-term basis liang v commissioner 23_tc_1040 for a taxpayer to be considered a trader the taxpayer’s trading activity must be substantial and it must be frequent regular and continuous to be considered part of a trade_or_business sporadic trading does not constitute a trade_or_business boatner v commissioner tcmemo_1997_379 affd 164_f3d_629 9th cir see also 480_us_23 we accept the fact that to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity a sporadic activity does not qualify b application of trader status criteria to petitioner respondent concedes that for parts of the months of february march and april petitioner engaged in daily transactions it also seems clear that during those months petitioner satisfied the first requirement for trader status that he buy and sell with frequency in order to catch the swings in the daily market movements see liang v commissioner supra pincite petitioner’s problem is that he fails to satisfy the second equally important requirement for trader status that his purchases and sales of securities be frequent regular and continuous see boatner v commissioner supra because or approximately percent of the transactions in which petitioner either purchased or sold securities during occurred in the february to april timeframe with the balance occurring in january may and july and no trades occurring in any of the other months petitioner’s trading activity reasonably qualified as frequent regular and continuous only during february march and april moreover throughout petitioner maintained a full-time job as a computer chip engineer in the cases in which taxpayers have been held to be traders in securities the number and frequency of transactions indicated that they were engaged in market transactions almost daily for a substantial and continuous period generally exceeding a single taxable_year and those activities constituted the taxpayers’ sole or primary income-producing activity see levin v united in his purported election of the mark-to-market accounting_method petitioner represents that he became a daily trader as of date moreover his and returns report his gains and losses from purchases and sales of securities on schedule d capital_gains_and_losses not on schedule c profit or loss from business thus the evidence indicates that petitioner’s daily trading activities occurred only during the months of february march and date states ct_cl 597_f2d_760 139_f2d_465 2d cir affg 44_bta_1268 conversely where as in this case the taxpayer’s daily trading activities covered only a portion of a single taxable_year and securities trading was not the sole or even primary activity in which the taxpayer engaged for the production_of_income trader status was denied see paoli v commissioner tcmemo_1991_351 daily trading in securities for only a quarter of a single taxable_year is reasonably characterized as sporadic rather than frequent regular and continuous and therefore insufficient to achieve trader status boatner v commissioner supra see also commissioner v groetzinger supra c conclusion petitioner failed to qualify as a trader in securities during iv effect of petitioner’s purported retroactive election of the mark-to-market method_of_accounting under sec_475 because we find that petitioner was not a trader in securities during a mark-to-market_election under sec_475 is not available to petitioner for that year sec_475 therefore we do not address petitioner’s argument that he was improperly denied the right to make such an election v conclusion petitioner is entitled to deduct his net_loss from purchases and sales of securities to the extent of dollar_figure see sec_165 sec_1211 decision will be entered under rule
